DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5/11/2020.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1 and CRM of claim 11 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1 and 11 recite: 
1. A data processing system comprising: 
a memory for storing user records and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via the data processing system; 
a processor configured to; receive a request to approve an electronic user application for a first user; 
interact with a remote information provider system to retrieve a set of credit report data for the first user; 
store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data; extract the set of credit report data attributes from the first user record; 
create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record; 
determine a predicted default risk score for the first user, comprising processing the feature vector representing the first user record using the machine learning risk prediction model; and 
update the first user record for the first user by adding the predicted default risk score to the first user record, wherein the predicted default risk score is used by the data processing system to control an online application approval process.

Referring to the bolded limitations above, independent claims 1 and 11 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 11 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 11 only recite the simple commercial interaction of processing information to facilitate a purchase, such as described in the specification in [0026], the purchase of a vehicle.  Accordingly, each of claims 1 and 11 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 11, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a commercial interaction (e.g., 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 11, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, using machine learning models to predict a risk of default is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the processor and memory of claims 1 and 11 are known devices, as discussed in paragraphs [0152]-[0154] of the Applicant’s specification.   Accordingly, claims 1 and 11 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 11 are not patent eligible.  Dependent claims 2-10 and 12-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-10 and 12-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional data to determine default prediction (2B).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (US 2020/0349642).
Claim 1 recites:
A data processing system comprising: (Kumar, Fig. 2, [0043], environment 200) 
a memory for storing user records and a machine learning risk prediction model trained to output a prediction of default risk, the machine learning risk prediction model representing a set of credit report data features and a default label space associated with transactions completed by a plurality of users via the data processing system; (Kumar; [0027], machine learning, credit history; Fig. 3, [0057], memory 330) 
a processor configured to; (Kumar, Fig. 3, [0057], processor 320)
receive a request to approve an electronic user application for a first user; (Kumar, Fig. 4, [0066], identify user 410) 
interact with a remote information provider system to retrieve a set of credit report data for the first user; (Kumar, Fig. 4, [0067], obtain credit history 420)
store the set of credit report data for the first user in a first user record for the first user, the first user record comprising a set of credit report data attributes storing the set of credit report data; (Kumar, Fig. 2, [0046], prequalification platform 230)
extract the set of credit report data attributes from the first user record; (Kumar, Fig. 2, [0046], prequalification platform 230)
create a feature vector representing the first user record, the feature vector comprising features representing the set of credit report data attributes extracted from the first user record; (Kumar, Fig. 2, [0046], prequalification platform 230)
determine a predicted default risk score for the first user, comprising processing the feature vector representing the first user record using the machine learning risk prediction model; and (Kumar, 
update the first user record for the first user by adding the predicted default risk score to the first user record, wherein the predicted default risk score is used by the data processing system to control an online application approval process.  (Kumar, Fig. 4, [0070], determining whether user is pre-qualified 450)
Claim 11 corresponds to claim 1 and is rejected on the same grounds.  Regarding CRM claim 11, Kumar, [0062], CRM.
Claim 2 recites:
The data processing system of claim 1, wherein the predicted default risk score is used by the data processing system to control inventory items presented to the first user.  (Kumar, Fig. 1B, [0038], vehicles for which user pre-qualifies are presented)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The data processing system of claim 1, wherein the predicted default risk score is used by the data processing system to control payment schedules presented to the first user.  (Kumar, Fig. 1B, [0038], financing for vehicles which user pre-qualifies is presented)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The data processing system of claim 1, wherein the machine learning risk prediction model is a gradient boosting tree model.  (Kumar, [0030], gradient boosting machine learning)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.


Claim 5 recites:
The data processing system of claim 1, wherein the processor is configured to: collect transaction data regarding the transactions completed by the plurality of users via the data processing system, payment histories for the transactions, and credit report data for the plurality of users; (Kumar, [0023], other users, additional data points)
store the transaction data, the payment histories, and the credit report data for the plurality of users in a set of user records; (Kumar, [0046], storing information associated with one or more users)
label each user record in the set of user records with a class from the default label space; (Kumar, [0030], classification technique) 
create a respective feature vector for each user record in the set of user records to create a set of feature vectors, each feature vector in the set of feature vectors comprising features representing a set of credit report data attributes extracted from a respective user record from the set of user records and the class with which the respective user record is labelled; and (Kumar, [0030], minimum feature set)
train the machine learning risk prediction model using the set of feature vectors to output a probability that input data corresponds to a label the default label space.  (Kumar, [0030], set of data to train model)  
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The data processing system of claim 5, wherein the processor is configured to scale the probability to generate the predicted default risk score.  (Kumar, [0028], threshold probability)  
Claim 16 corresponds to claim 6 and is rejected on the same grounds.


Claim 7 recites:
The data processing system of claim 5, wherein labeling each user record in the set of user records comprises receiving classifications from a second user.  (Kumar, [0030], validation set)  
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The data processing system of claim 5, wherein the processor is configured execute a set of default detection rules on the set of user records, the set of default detection rules adapted to classify each user record in the set of user records according to the default label space.  (Kumar, [0030], minimum feature set)  
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The data processing system of claim 1, wherein the processor is configured to periodically retrain the machine learning risk prediction model.  (Kumar, [0030], training operation)
Claim 19 corresponds to claim 9 and is rejected on the same grounds.
Claim 10 recites:
The data processing system of claim 1, wherein the machine learning risk prediction model comprises a data pipeline to transform the set of credit report data attributes extracted from the first user record into the features of the feature vector.  (Kumar, [0030], dimensionality reduction to reduce information into minimum feature set)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes: US 11,157,835; US 11,270,375; US 11,244,340; US 11,151,468; US 11,010,827; US 10,803,508; US 10,706,453; US 2020/0349641; US 2020/0126135; US 2020/0013075; US 2019/0318421; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/DAVID P SHARVIN/Primary Examiner, Art Unit 3692